Pfeifer, J.,
dissenting.
{¶ 27} In their claim for damages based upon promissory estoppel, the Hortmans bring a cause of action sounding in contract. In bringing a cause of action for promissory estoppel, a plaintiff seeks the enforcement of a promise. Shampton v. Springboro, 98 Ohio St.3d 457, 2003-Ohio-1913, 786 N.E.2d 883, ¶ 33. The majority, in quoting 4 R. Lord, Williston on Contracts (4th Ed.1992) 38^46, Section 8:4, writes that “the courts have applied the principle of [promissory] estoppel in effect to form a contract.” R.C. 2744.09(A) specifically provides that political subdivisions are not immune under the Political Subdivision Tort Liability Act, R.C. Chapter 2744, from actions seeking damages “for contractual liability.”
{¶ 28} In Shampton, this court seemed to assume that an action for promissory estoppel is available against a political subdivision. The analysis in Shampton did not center on whether the political subdivision was susceptible to a claim of promissory estoppel, which would have been dispositive, but instead concentrated on whether the particular official in the case had the authority to make a promise on behalf of the political subdivision. That should be the focus of the analysis in this case, too, upon remand.
{¶ 29} The majority thoroughly sets forth in the body of its opinion the clear differences between equitable estoppel and promissory estoppel. However, in repeating the statement that “as a general rule, the principle of estoppel does not apply against a state or its agencies in the exercise of a governmental function,” the majority conflates equitable estoppel and promissory estoppel. The cases it cites in support of the general rule involve only claims of equitable estoppel. Those cases typically fall into a couple of categories — the acquiescing agency and the confused clerk. In acquiescing-agency cases, like Ohio State Bd. of Pharma*201cy v. Frantz (1990), 51 Ohio St.3d 143, 555 N.E.2d 630, and Best Corp. v. Pub. Util. Comm. (1976), 45 Ohio St.2d 146, 74 O.O.2d 262, 341 N.E.2d 835, this court has held that a state agency may not be estopped from enforcing rules that it had loosely enforced in the past. In confused-clerk cases, like Sekerak v. Fairhill Mental Health Ctr. (1986), 25 Ohio St.3d 38, 25 OBR 64, 495 N.E.2d 14, and Sun Refining & Marketing Co. v. Brennan (1987), 31 Ohio St.3d 306, 31 OBR 584, 511 N.E.2d 112, this court has held that the government is not estopped if erroneous filing-deadline information is given to parties by governmental functionaries. These are all mistake-of-fact cases. The Hortmans, however, are not pursuing Miamisburg because they were given incorrect information, but because Miamis-burg allegedly failed to live up to a promise.
Patrick J. Conboy II, for appellees.
Surdyk, Dowd & Turner Co., L.P.A., Robert J. Surdyk, and Kevin A. Lantz, for appellant.
{¶ 30} I have long written that R.C. Chapter 2744, to the extent that it grants immunity to political subdivisions for certain acts, is unconstitutional. Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 141-144, 624 N.E.2d 704 (Pfeifer, J., concurring). But the majority in this case extends the coverage of the Political Subdivision Tort Liability Act beyond its self-created boundaries. It is one thing to hold the state harmless for the mistakes of its employees; it is quite another to hold that the state need not abide by its promises.